Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-21, drawn to a heat recovery steam generator, classified in F22B1/1876.
II. Claims 22-25, drawn to a coke plant, classified in F01K23/10.
III. Claims 26-33, drawn to a method of modifying a HRSG, classified in F27D17/002.
The inventions are independent or distinct, each from the other because:

Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination (I) does not require the specifics of the steam generation system (being fluidly isolated for example).  The subcombination has separate utility such as use in a HRSG that doesn’t involve a coke plant.

Inventions (I and II) and (III) are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, inventions (I and II) do not require the detaching and reattaching method steps as disclosed in invention (III).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(A) the inventions have separate classifications.
(B) the inventions have a separate status in the art when they are classifiable together.
(C) the inventions require a different field of search.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Vijay Kumar on 2/9/2022 a provisional election was made without traverse to prosecute invention I, claims 1-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 22-33 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claims 1, 14 and 20 are objected to because of the following informalities:  
Claim 1 recites “with an material” in line 22, it seems like it should be -with a material-.
Claim 14 recites “one or more the” in lines 2-3, it seems like it should be -one or more of the-.
Claim 14 recites “at least at least” in line 4, it seems like it should be -at least-.
Claim 20 recites “wherein corrosion resistant material”, it seems like this should be -wherein the corrosion resistant material-.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “corrosion resistant material” it is unclear if this is the same corrosion resistant material as claimed in claim 1.  If this is the same material if the superheater tubes or evaporator tubes are selected this would not further limit claim 1, where in view of claim 21 it would seem the economizer is not coated and this claim would not further limit claims 1 and 2 and would be rejected under 112(d).
Claim 20 is rejected for its incorporation of claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bruckner et al (US Patent No. 6,173,679) in view of Chun et al (US PG Pub. No. 2010/0015564).
Regarding claim 1:
	Bruckner teaches a heat recovery steam generator ( HRSG) configured to receive flue gases (RG), the HRSG comprising: an inlet duct (see figure 1 inlet where RG comes) positioned at a first end of the HRSG and configured to receive the flue gases; an outlet duct (outlet of 1 at the top of figure 1) positioned at a second end of the HRSG, wherein the flue gases are configured to flow through the HRSG by flowing from the inlet duct to the outlet duct; and a steam generation system (2-4) fluidly isolated from the flue gases flowing through the HRSG, wherein the steam generation system comprises: at least one economizer (2) configured to receive liquid water at a first temperature, wherein the at least one economizer includes a plurality of economizer tubes (at least 3 see figure 1) through which the liquid water flows, wherein the flue gases flowing through the HRSG heat the liquid water within the plurality of economizer tubes from the first temperature to a second temperature greater than the first temperature; at least one evaporator (3) configured to receive the liquid water at the second temperature from the at least one economizer, wherein the at least one evaporator includes a plurality of evaporator tubes (at least 3 see figure 1) through which the liquid water flows, wherein the flue gases flowing through the 
	Bruckner fails to disclose wherein at least a portion of individual of the plurality of evaporator tubes are cladded with a material that is resistant to corrosion at high temperatures. 
	Chun teaches a heat exchanger tube within a fired/flue gas heater similar to Bruckner including coatings (PQR) that are resistant to corrosion at high temperatures (see at least abstract).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bruckner with the teachings of Chun to include a coating in order to reduce corrosion and fouling of the heat exchanger tubes.

Regarding claim 2:
	Bruckner modified above teaches at least one superheater (4) wherein the at least one superheater includes a plurality of superheater tubes (see figure 1) through which the steam flows, wherein the flue gases flowing through the HRSG superheat the steam within the plurality of superheater tubes, and wherein at least a portion of individual of the plurality of superheater tubes are cladded with the material resistant to corrosion at high temperatures (see claim 1 above where the superheater would be exposed to high temperatures and flue gases and would require the coating). 


	Bruckner modified above teaches wherein the pluralities of economizer tubes, evaporator tubes, and superheater tubes comprise steel (the examiner notes that most tube within HRSGs are of steel and also notes that Chun teaches the base metal R is steel see paragraph 27 of Chun) and wherein the material resistant to corrosion at high temperatures is silicon carbide or refractory (the P layer of Chun as modified above can comprise alumina which is a refractory). 

Regarding claim 4:
	Bruckner modified above teaches wherein the pluralities of economizer tubes, evaporator tube, and superheater tubes comprise steel (see above) and wherein the material resistant to corrosion at high temperatures is an alloy (see paragraph 27 of Chun as modified above where Q is an alloy of Cr and other metals). 

Regarding claim 5:
	Bruckner modified above teaches the alloy comprises a Ni--Cr alloy (see paragraph 27 of Chun as modified above where the alloy is Cr with Ni. 

Regarding claim 6:	Bruckner modified above teaches the alloy comprises Ferritic alloy steel (see Chun paragraph 27 as modified above where the alloy of Cr is Fe to make a ferritic allow steel). 

Regarding claim 7:
	Bruckner modified above teaches the material resistant to corrosion at high temperatures comprises a first layer of a Ferritic alloy steel (Q layer, see claim 6 above) and a second layer of Inconel disposed on the first layer (the P layer of Chun as modified above can be an oxide layer which is an art equivalent of Inconel). 

Regarding claim 21:
	Bruckner modified above teaches each of the plurality of economizer tubes is free of the material resistant to corrosion at high temperatures (since the economizer is not subject to high temperatures it would not require the coatings). 

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bruckner in view of Chun as applied to claim 2 above, and further in view of Juchtern (US Patent No. 3,265,044).
Regarding claims 8-9:
	Bruckner modified above teaches all of the above except wherein the plurality of superheater tubes is supported by support tubes including evaporator tubes. 
	Juchtern teaches a steam generator similar to Bruckner including a plurality of superheater tubes (16) is supported by support tubes (8).


Regarding claim 10:
	Bruckner modified above teaches the plurality of superheater tubes are oriented horizontally (see figure 1 of Juchtern where 16 is mostly horizontal), wherein the at least one superheater includes one or more vertical support tubes configured to support the plurality of superheater tubes (see figure 1 of Juchtern), and wherein at least a portion of the one or more vertical support tubes is cladded with the material resistant to corrosion at high temperatures (see claim 1 addressed above). 

Regarding claim 11:
	Bruckner modified above teaches the one or more vertical support tubes include generally horizontally projecting fins (25 of Juchtern as modified above) on which the superheater tubes are disposed. 

Regarding claim 12:
	Bruckner modified above teaches wherein at least a portion of the fins are cladded with the material resistant to corrosion at elevated temperatures (see 

Regarding claim 13:
	Bruckner modified above teaches wherein the one or more vertical support tubes comprises one of the plurality of evaporator tubes (see figure 1 of Juchtern as modified above). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bruckner in view of Chun as applied to claim 2 above, and further in view of Nagamatsu et al (US Patent No. 4,316,435).
Regarding claim 14:
	Bruckner teaches all of the above except a plurality of sootblowers configured to remove compounds deposited on one or more the pluralities of economizer tubes, evaporator tubes, and superheater tubes, wherein at least at least one of the individual evaporator tubes and at least one of the individual superheater tubes that are cladded with the material resistant to corrosion at high temperatures are adjacent to individual of the plurality of sootblowers. 
	Nagamtsu teaches a heat recovery steam generator similar to Bruckner including a sootblower (see column 4, lines 6-27 where it is common for HRSGs to have sootblowers by the tubes).
.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bruckner in view of Chun as applied to claim 2 above, and further in view of Dang (US Patent No. 5,881,551).
Regarding claim 15:
	Bruckner modified above teaches an exterior wall that defines an exterior surface of the HRSG;
	Bruckner modified above fails to disclose a waterwall within the HRSG and positioned adjacent to the exterior wall, wherein the waterwall includes at least one of the plurality of evaporator tubes the plurality of economizer tubes and the plurality of superheater tubes, and the waterwall is configured to reduce the amount of heat given off by the flue gases that can reach the exterior wall. 
	Dang teaches a HRSG similar to Bruckner including a waterwall (22/24) within the HRSG and positioned adjacent to the exterior wall, wherein the waterwall includes at least one of the plurality of evaporator tubes the plurality of economizer tubes and the plurality of superheater tubes (at least part of the evaporator tubes), and the waterwall is configured to reduce the amount of heat given off by the flue gases that can reach the exterior wall (see figure 1).


Regarding claim 16:
	Bruckner modified above teaches wherein at least one of the plurality of superheater tubes, economizer tubes and evaporator tubes includes a curved segment and two straight segments, wherein end portions of the two straight segments are welded to the curved segment such that the curved segment fluidly couples the two straight segments together (see figure 2 where there is a curved segment connected to horizontal segments of the evaporator, while it is not explicitly disclosed that they are welded together this would be an art equivalent means for attaching two portions of tubes together with each within a HRSG). 

Regarding claims 17-18:
	Bruckner modified above teaches the end portions of the two straight segments are free of the material resistant to corrosion at high temperatures and wherein the end portions of the two straight segments are coated with refractory after the end portions and the curved segment have been welded together (the examiner notes that as in claim 12 above the end portion would be clad with the coatings and that the order of placing the coating is not patentably distinct whether it was placed before the welding or after see MPEP 2144.04 IV C, furthermore it would have been obvious to have the portion welded before being coated since welding might damage the coating).
	

	Bruckner modified above teaches wherein at least a portion of at least one of the plurality of superheater tubes, economizer tubes and evaporator tubes is coated with corrosion resistant material (see claims 1 and 2 addressed above). 

Regarding claim 20:
	Bruckner modified above teaches wherein corrosion resistant material is coated on both the side of the tubes facing the exterior wall and the opposing side of the tube (see claim 1 addressed above where the coating would be along the entire tube). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bruhl (US Patent No. 3,267,913) - support tubes with tubes.
Chayes (US Patent No. 4,100,889) - supporting tubes with tubes.
	Harth (US Patent No. 6,495,268) - cladding corrosion prone areas of the steam generator with corrosion resistant cladding.
	Mikkelsen (US PG Pub. No. 2015/0226499) - cladding heat exchanger tubes with corrosion resistant coatings (see paragraph 8).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762